Case 5:21-cv-02713-SVK Document1 Filed 04/15/21 Page 1 of 8

  

    

 

 

t || Jakub J. Madej

9 415 Boston Post Re, Ste 3-1102

“i Milford, CT 06460

SPT: (203) 928-8486

A F: (203) 902-0070

" |/E: jamadei@lawsheet.com ‘

5

6 IN THE UNITED STATES DISTRICT COURT

v POR THE NORTHERN Ds!

op 4

I JAKUB MADE], Civil Action No, Oey _
10 Plaintiff,
ti JURY TRIAL DEMANDED

Vv.
12 PAYPAL CREDIT d/b/a PAYPAL, INC., MARCH 28, 2021
13 Defendant.
14 | 47 U.S.C. 8 227 (TCPA)
~R
Is COMPLAINT FOR VIOLATIONS OF TCPA, 47 U.S.C. § 227
16
17 Plaintiff Jakub Macdej (“Mr. Madej’) alleges:
18 -
vn NATURE OF THIS ACTION
19
20 1. This is a case for damages and iyunchive relief against PayPal Credit,
24 operating as PayPal Inc., which mace at least 40 automatic “robocalls” to Plaintiff's
99 primary phone number on at least 11 different days belween November 17 and 29, 2020
33 to coliect an unspecified alleged debt. These calls harassed Plaintiff, invaded his privacy
od and forced Plaintiff to change his phone number. Plaintiff has never consented to these
95 calls. PayPal never asked for his consent either arc never intended to obtain permission
x6 to call, Plaintiff now seeks an order finding PayPal liable under TCPA, erjoining PayPal
ZA}
97 trom further violations of TCPA, anc awarding him comppensatory and punitive
99 damages for past violations,
40
& 1 ae

 

 
wa

“JOR

20

 

 

Case 5:21-cv-02713-SVK Document1 Filed 04/15/21 Page 2 of 8

PARTIES
2. Plaintiff Jakub Madej is a natural person.
3. PayPal Inc, is an online paymenis system company. PayPal Credit is a

wholly owned subsidiary of PayPal Inc.
TORISDICTION AND VENUE

A, This court has subject matter jurisdiction under 26 U.S.C. § 1331 (federal
question) anc 47 U.S.C. § 227(b)(3) (TCPA).

&. This court has personal jurisdiction over PayPal ine. because PayPal
regularly transacts business in the Northern District and a material portion of the events
at issue occurred there.

6. Verue is proper in Northern District of California under 28 UW.5.0.5
1391(b) because PayPal regularly transacts business in this District and has main

head quarters in this District.

STATUTORY FRAMEWORK AND SOURING REALIPY

Va Congress passed the Telephone Consumer Protection Act (TCPA) in 1994
to protect consumers from 1inwanted telephone calls, text messages, ancl faxes. 47
U.S.C. § 227, Pub.L. No. 102-243, 105 Stat. 2394 (Dec. 20, 1991).

8. As relevant here, TCPA outiaws two practices: 4) using an automatic
telephone dialing system or an artificial or prerecorded voice message without the prior
express consent of the called party, 47 U.S.C. § 227(b)(1)(A), and (ii) using artificial or
prerecorded voice messages to call residential telephone lines without prior express
conserit, § 227(b)(1)(B).

9. As TCPA generated a flurry of class action suits, businesses have treated
litigation as ordinary course of business. According to the YouMail National Robocall

index (YNRI, Americans received 4.6 billicn robocalls in February 2021, That's 1,290
—

on

ap

“J

19
20
21
az
a3
24
25
26

28

 

 

 

 

Case 5:21-cv-02713-SVK Document1 Filed 04/15/21 Page 3 of 8

calls every second, and 14.1 calls per every individual in the country. See
Littps://robocallincdex.com/ (last visit Mar. 27, 2021),
10. Americans’ outrage at these flagrant violations of law is perhaps best

reflected in the titles of various bills introduced in Congress, some of which appear

 

 

 

 

 

 

 

below,
Name of the Bill Session of Congress | Became Law?
Spam Calls Task Force Act of 2019 116" Congress No
Ending One-Ring Scams Act of 2019 ! 116° Con gress No
Tracing Back and Catching Unlawful | _ ,
16 Congress Mo
Robocallers Act of 2019
Locking Up Robocallers Act of 2019 | 116% Congress No
Telephone Robocali Abuse Crirninal
Enforcement and Deterrence Act | 116" Con gress Yes

 

 

 

 

{Palone-Uhune TRACED Act)

 

 

FACTUAL BACKGROUND

PayPal’s Robocalls Violated TCPA

It. Mr. Madej has used (203) 928-8486 as his promary phone number since
August 2016 until March 2021. Mr. Madey is the only subscriber of this number,

12. In November 2026, PayPal made at jeast 40 calls to (203) 928-8486, The
total number of unlawful calls will be amended to inchide every call PayPal placed after
this complaint has been filed but before trial.

13. To make these calls, PayPal used a computerized system that had the
capacity to, and in fact did, place autodialed calls. This system operated without human
intervention and placed hundreds of calls every hour to truncdreds of custorners to

maximize PayPal’s operational efficiency,
27
20

 

 

Case 5:21-cv-02713-SVK Document1 Filed 04/15/21 Page 4 of 8

14. PayPal’ calls contained prerecorded messages that did nol specify (he
intended recipient but were intentionally anonymized. The voice encouraged the
listener to contact PayPal by calling the number provided in the call but did not name

Plaintiff or any other person as the intended recipient. At times, the cail began with a

  

vaguely worded words such as “this is an important message.” PayPal neve s ifs
name in these calls to disguise the true identity of the caller.

1, PayPal’s calls were intentionally designed act to contain any customize

 

content interided for the particular incivicual. Rathoy, all recipients receive av i

standardized message. PayPal does so to minimize its operational co

ewhile

 

maximizing profits.

16. Mr. Madej did not consent, whether directly or indirectly, to these calls. In
particular, he did not consert to them in writing at any time.

17. PayPal’s phone calls did not have any meaningful informational purpose.
In fact, PayPal’s calis failed to state the purpose of the call. These calls were mace solely
for commercial purposes: to eventually collect an unspecified alleged debt and to
market its financial products and “solutions”

18. During these calls, PayPal never intended to conmect Mr. Macte] with a

 

human agent. Rather, every call contained an identical pre-recorded messea
to compel the caller to dial PayPal during regular business hours. Each call
automatically disconnected after the pre-recorded message was played.

19. PayPal uses more than 20 different phone murnbers in the ordinary course
of business to make such “robocalls”. Oftentimes, PayPal uses many different mumbers
to simultaneously make thousands of phone calls to thousands of consumers without
any human intervention. PayPal operates so many different numbers also to avoid
detection and disguise the scale of its operations.

20. PayPal’s conduct caused actual dainage to Plaintiff by:
 

 

Case 5:21-cv-02713-SVK Document1 Filed 04/15/21 Page 5 of 8

a. invading his privacy with repeated automatic calls fromm several
numbers at various times of the clay;

b, incurring charges;

c. reducing Plaintiff's cellular telephone time;

for

d. blocking Plaintiff's voicemail by having to manually retrieve and

delete the messages left by PayPal.

PayPal Deliberately and Knowinely Violated TCPA

21, PayPal knew that its calls to Plaintiff violated TOPA but nonetheless ch

 

to make them.

22, PayPal’s strategy of harassing individuals and customers with repeated
robocalls is a deliberate and calculated business strategy. Plaintiff was not an exception.
PayPal regularly places between several calls a day at previously specified intervals to

various individuals, often from different t phone numbers to conceal the cafler’s true
identity and to prevent customers from blocking its calls.

23. PayPal did not maintain a Doe Not Call policy, as mandated by 47 C.E.R. §
64.1200 (d)(1).

24. Because PayPal willfully and knowingly violated TCPA, Mr. Madej is
entitled to compensatory damages and treble damages for each violation of TCPA,
Accordingly, the Court should find PayPal lable and impose full sanctions under the

law.

CLAIM FOR REL

 

Counts P45
Violations of 47 L.S.C. § 2270)

25, Between November 17 and November 29, 2020, PayPal operated an

automatic telephone dialing system capable of storing random and sequential mumbers

Ari
Ge

SNS GO OH

 

 

 

Case 5:21-cv-02713-SVK Document1 Filed 04/15/21 Page 6 of 8

and made at least 40 separate calls to Plaintiff's primary phone number, using said
system, which operated without human intervertion, in violation of Title 47, United
States Code, Section 227 (TCPA).

26, Between Nevermber 17 and November 29, 2020, PayPal willfully and
knowingly made 40 separate calls to Plaintiff even thou gh it knew that doing so would
violate TCPA because, among other reasons, Plaintiff did not consent ta PayPal’s
robocalls, PayPal never obtained Plaintiff's written consent to these calls, PayPal never
intended to obtain Plaintiffs consent to these calls, PayPal did not maintain TPA,
policies, and PayPal did not train its employees to observe such policies, all in violation

of Title 47, United States Code, Section 227 (PCPA).

Mr. Madej demands that the Court enter judgement in his favor and against
PayPal, and grant the folowing relief:

A. Find PayPal liable for violating TCPA, 47 U.S.C. § 227(b), as set forth above;

B. Award statutory damages of $500 for each violation, for a total of $26,000;
Ge Find that PayPal willfully or knowingly violated TCPA, for reasons

specified above;

D, Award punitive damages of $1,500 for each violation, for a total of $60,000:
E. Award Mr. Madej actual damages, in an amount to be proven at trial, for

harassment and actual harm that resulted from Dialers’ violations:

F, Eryoin PayPal from committing further violations of TCPA;

a. Grant attorney’s fees and reasonable costs and expenses incurred in this
litigation;

EL Grant any other relief the Court deerns just and proper.

Plaintiff demands a trial by fury.

-G-

 

}
1
i
;
“I

9
10

 

 

 

Case 5:21-cv-02713-SVK Document1 Filed 04/15/21 Page 7 of 8

Ae pegs att. > pal Ses
Respectiully submitted,

DATED: March 28, 2021. By: /s/ Jakub Madey

415 Boston Post Rd, Ste 3-1102
Milford, CT 06460

T: (203) 928-8486

F; (203) 902-0070

BE: Lumacdei@lawsheet.com

TET SYS tc em
Case 5:21-cv-02713-SVK Document1 Filed 04/15/21 Page 8 of 8

Name: Jakub Made}
Address: 475 Boston Post Rd, Ste 3- 41402
Milford, CT 06460

Phone Number; (203) 928-8486
E-mail Address: |. Made] @lawsheet.com

 

 

 

Pro Se

UNITED STATES DISTRICY :
NORTBERN DISTRICT OF CA

 

 

 

Jakub Madej 5 fas
) MOTION FOR PERMISSION FOR
Plaintiff, ) ELECTRONIC CASH BELLING
)
VS, ;
) fudge
PAYPAL CREDIT d/b/a PAYPAL, INC,
)
Defendant. }
As the (Plaintif/Defendant) Planmtit | inthe above-captioned matter, |

 

respectfully ask the Court for permission. top participate in ectoning case filing “enfittie’) in his

case. | hereby afflirn that:
1, [have reviewed the requirements for e-filing and agree to abide by them.

2. Lunderstand that once I register for e-filing, I will receive notices and documents only
by email in this case and not by regular mail.

3, | have regular access to the technical requirements necessary to e-file successfully:

fi A computer with internet access:

An email account on a daily basis to receive notifications from the Court and
notices from the e-filing sysiem.

A scanner to convert documents that are only in paper format into electronic files:
A printer or copier to create required paper copies such as chambers copies:

A word-processing program to create documents; and

A pdfreader and a pdf writer to convert word processing documents into pdf
format, the only cleetronic format in which documents can be e-filed.

BDA mw

{sf Takis Made)
Date: March 28, 2021 Signature: (7 ne

 

   
   
 
  

 

SVK
